EXECUTION VERSION


REFINANCING AMENDMENT (this “Refinancing Amendment”), dated as of March 21,
2017, to that certain Credit Agreement dated as of June 16, 2016 (as further
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “Existing Credit Agreement”; the Existing Credit Agreement
as amended by the Refinancing Amendment, the “Credit Agreement”) among KFC
Holding Co. (the “Lead Borrower”), Pizza Hut Holdings, LLC and Taco Bell of
America, LLC, as co-Borrowers (each, a “Borrower” and together with the Lead
Borrower, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as Collateral Agent, Swing Line Lender, an L/C Issuer
and Administrative Agent (the “Administrative Agent”) for the Lenders.
WHEREAS, pursuant to Section 2.14 of the Existing Credit Agreement, the
Borrowers have requested Incremental Term Loans in the form of Refinancing Term
Loans (the “New Term B Loans”) in an aggregate principal amount not exceeding
$1,990,000,000, the proceeds of which shall be used to refinance, in full
(concurrently with the effectiveness of this Refinancing Amendment), the Term B
Loans outstanding on the Amendment Effective Date before giving effect to this
Refinancing Amendment (the “Existing Term B Loans”);
WHEREAS, each existing Term B Lender (each, an “Existing Term B Lender”) that
executes and delivers a signature page to this Refinancing Amendment in the form
of Annex I hereto (a “Lender Addendum”) will thereby (i) agree to the terms of
this Refinancing Amendment and (ii) agree to continue all (or such lesser amount
as the Lead Arrangers may allocate) of its Existing Term B Loans outstanding on
the Amendment Effective Date as New Term B Loans (such continued Existing Term B
Loans, the “Continued Term B Loans” and all such Lenders, collectively, the
“Continuing Term B Lenders”; the Existing Term B Lenders that are not Continuing
Term B Lenders, collectively, the “Non-Continuing Term B Lenders”) in a
principal amount equal to the aggregate principal amount of its Existing Term B
Loans (or such lesser amount as the Lead Arrangers may allocate);
WHEREAS, each Person (other than a Continuing Term B Lender in its capacity as
such) that agrees to make New Term B Loans (collectively, the “Additional Term B
Lenders”) will make New Term B Loans to the Borrowers on the Amendment Effective
Date (the “Additional Term B Loans”) in an amount equal to its Additional Term B
Commitment (defined below);
WHEREAS, the Continuing Term B Lenders and the Additional Term B Lenders
(collectively, the “New Term B Lenders”) are severally willing to continue their
Existing Term B Loans as New Term B Loans and/or to make Additional Term B Loans
as New Term B Loans, as the case may be, subject to the terms and conditions set
forth in this Refinancing Amendment; and
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1.Defined Terms. Capitalized terms used and not otherwise defined herein
have the meanings assigned to them in the Credit Agreement.


#89446360v10    

--------------------------------------------------------------------------------




SECTION 2.    New Term B Loans.
(a)        Subject to the terms and conditions set forth herein, each Continuing
Term B Lender (i) severally agrees to continue all (or such lesser amount as the
Lead Arrangers may allocate) of its Existing Term B Loans as New Term B Loans in
a principal amount equal to the principal amount of its Existing Term B Loans
(or such lesser amount as the Lead Arrangers may allocate; any such principal
amount of Existing Term B Loans not allocated by the Lead Arrangers to continue
as New Term B Loans, the “Non-Allocated Existing Term Loans”) and (ii) shall be
deemed for the purpose of the Credit Agreement to have made a New Term B Loan in
an aggregate principal amount equal to the aggregate principal amount of its
Existing Term B Loans minus the principal amount of its Non-Allocated Existing
Term Loans (if any) on the Amendment Effective Date.
(b)        Subject to the terms and conditions set forth herein, each Additional
Term B Lender severally agrees to make a New Term B Loan to the Borrowers on the
Amendment Effective Date in a principal amount equal to its Additional Term B
Commitment, which amount shall be made available to the Administrative Agent in
immediately available funds in accordance with the Credit Agreement. The
“Additional Term B Commitment” of any Additional Term B Lender will be the
amount set forth opposite such Additional Term B Lender’s name on Schedule 1
hereto. On the Amendment Effective Date, the proceeds of the Additional Term B
Loans shall be applied to prepay the Existing Term B Loans of the Non-Continuing
Term B Lenders and the Non-Allocated Existing Term Loans of the Continuing Term
Loan B Lenders. The Additional Term B Commitments of the Additional Term B
Lenders will be automatically and permanently reduced to $0 upon the funding of
the Additional Term B Loans on the Amendment Effective Date.
(c)        On the Amendment Effective Date, (i) each Non-Continuing Term B
Lender shall have its Existing Term B Loans prepaid in full, and the Borrowers
shall pay to each Non-Continuing Term B Lender all accrued and unpaid interest
on, and premiums and fees related to, such Non-Continuing Term B Lender’s
Existing Term B Loans to, but not including, the Amendment Effective Date; and
(ii) each Continuing Term B Lender with Non-Allocated Term Loans shall have its
Non-Allocated Term Loans prepaid in full, and the Borrowers shall pay to each
such Continuing Term B Lender all accrued and unpaid interest on, and premiums
and fees related to, such Continuing Term B Lender’s Non-Allocated Term Loans
to, but not including, the Amendment Effective Date.
(d)        For the avoidance of doubt, on and after the Amendment Effective
Date, (i) the New Term B Loans shall constitute a single Class of Loans under
the Credit Agreement; (ii) the New Term B Lenders shall constitute a single
Class of Lenders under the Credit Agreement, (iii) each reference in the Credit
Agreement to “Term B Loans” shall be deemed a reference to the New Term B Loans,
and each reference to “Term B Lenders” shall be deemed a reference to the New
Term B Lenders.
(e)        Each New Term B Lender agrees to the amendments to the Credit
Agreement set forth in Annex II hereto.


2
#89446360v10    

--------------------------------------------------------------------------------




SECTION 3.    Amendments to the Credit Agreement. In accordance with Section
2.14(d) and Section 10.01 of the Credit Agreement and effective as of the
Amendment Effective Date, the Existing Credit Agreement is hereby amended to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Annex II hereto.
SECTION 4.    Representations and Warranties. To induce the other parties hereto
to enter into this Refinancing Amendment, each Loan Party represents and
warrants that:
(a)        As of the Amendment Effective Date, this Refinancing Amendment has
been duly executed and delivered by each Loan Party that is party thereto. This
Refinancing Amendment constitutes a legal, valid and binding obligation of such
Loan Party, enforceable against each Loan Party that is party thereto in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity.
(b)        The representations and warranties of the Companies and each other
Loan Party contained in Article 5 of the Credit Agreement, or any other Loan
Document, shall be true and correct in all material respects on and as of the
Amendment Effective Date; provided that, to the extent that such representations
and warranties specifically refer to an earlier date, they shall be true and
correct in all material respects as of such earlier date; provided, further,
that any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects on such respective
dates.
(c)        As of the Amendment Effective Date no Default shall exist, or would
result from the transactions contemplated hereby or from the application of the
proceeds therefrom.
SECTION 5.    Amendment Effective Date. This Refinancing Amendment shall become
effective as of the first date (the “Amendment Effective Date”) on which each of
the following conditions shall have been satisfied:
(a)        The Administrative Agent shall have received (i) a counterpart
signature page of this Refinancing Amendment duly executed by each of the Loan
Parties and the Administrative Agent and (ii) a Lender Addendum or a counterpart
to this Refinancing Amendment, as applicable, executed and delivered by each New
Term B Lender and by the Required Lenders (as determined after giving effect to
the New Term Loan B Loans and the refinancing of the Existing Term B Loans
contemplated hereby).
(b)        The representations and warranties set forth in Section 4 of this
Refinancing Amendment shall be true and correct in all respects on and as of the
Amendment Effective Date, and the Administrative Agent shall have received a
certificate (in form and substance reasonably acceptable to the Administrative
Agent), dated as of the Amendment Effective Date and signed by a Responsible
Officer of the Lead Borrower, certifying as to such representations and
warranties.


3
#89446360v10    

--------------------------------------------------------------------------------




(c)        The Administrative Agent shall have received an opinion from each of
Mayer Brown LLP, U.S. counsel to the Loan Parties and Carson Stewart, Esq.,
corporate counsel of Parent, in each case, in form and substance reasonably
satisfactory to the Administrative Agent.
(d)        The Administrative Agent shall have received a Committed Loan Notice
in respect of the New Term B Loans.
(e)        The Administrative Agent shall have received a notice of mandatory
prepayment of Term Loans pursuant to Section 2.05(b)(v) of the Credit Agreement.
(f)        The Administrative Agent shall have received a certificate signed by
a Responsible Officer of the Lead Borrower designating the New Term B Loans as
Refinancing Term Loans.
(g)        The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of execution, delivery and performance of this Refinancing
Amendment, the performance of the Credit Agreement and each other applicable
Loan Document, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.
(h)        The Borrowers shall have paid all fees and amounts due and payable
pursuant to this Refinancing Amendment and/or any letter agreements or fee
letters by and between the Borrowers and the Lead Arrangers (collectively,
“Engagement Letters”), including, to the extent evidenced by a written invoice,
reimbursement or payment of documented and reasonable out-of-pocket expenses in
connection with this Refinancing Amendment and any other out-of-pocket expenses
of the Administrative Agent and the Lead Arrangers required to be paid or
reimbursed pursuant to the Credit Agreement or the Engagement Letters.
(i)        The Administrative Agent and the Lead Arrangers shall have received
at least one (1) Business Day prior to the Amendment Effective Date all
documentation and other information about the Borrowers and the Guarantors as
has been reasonably requested in writing at least three (3) Business Days prior
to the Amendment Effective Date by the Administrative Agent and the Lead
Arrangers that they reasonably determine is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the USA PATRIOT Act.    
(j)        The prepayment of (A) the Existing Term B Loans of the Non-Continuing
Term B Lenders and (B) the Non-Allocated Term Loans of the Continuing Term B
Lenders, in each case, shall have been consummated or, substantially
concurrently with the incurrence (or continuation) of the New Term B Loans,
shall be consummated, in each case with all accrued and unpaid interest on, and
premiums and fees related to, the Existing Term B Loans to, but not including,
the Amendment Effective Date.
The Administrative Agent shall notify the Borrowers and the New Term B Lenders
of the Amendment Effective Date and such notice shall be conclusive and binding.


4
#89446360v10    

--------------------------------------------------------------------------------




SECTION 6.    Effect of Refinancing Amendment.
(a)        Except as expressly set forth herein, this Refinancing Amendment
shall not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders or Agents under the
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrowers to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.
(b)        From and after the Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the “Credit Agreement” in any other Loan
Document shall be deemed a reference to the Credit Agreement. This Refinancing
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.
(c)        This Refinancing Amendment shall be deemed to be an “Incremental
Facility Amendment” as defined in the Credit Agreement. Each of the Lenders
party hereto hereby acknowledge that the Borrowers hereby provide notice under
Section 2.14 of the Credit Agreement of their request for Incremental Term
Loans, with the proposed terms set forth herein, and all notice requirements in
Section 2.14 of the Credit Agreement with respect to such request have been
satisfied.
(d)        The Existing Credit Agreement, as specifically amended by this
Refinancing Amendment, is and shall continue to be in full force and effect and
is hereby in all respects ratified and confirmed. Without limiting the
generality of the foregoing, the Collateral Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
(including, for the avoidance of doubt, all Obligations in respect of the New
Term B Loans made available hereunder) of the Loan Parties under the Loan
Documents, in each case as amended by this Refinancing Amendment.
(e)        Each Loan Party and, in the case of clause (iii), each Guarantor
hereby (i) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under each of the Loan Documents to which
it is a party, (ii) ratifies and reaffirms each grant of a lien on, or security
interest in, its property made pursuant to the Loan Documents (including,
without limitation, the grant of security made by such Loan Party pursuant to
the Security Agreement) and confirms that such liens and security interests
continue to secure the Obligations under the Loan Documents (including, for the
avoidance of doubt, all Obligations in respect of the New Term B Loans made
available hereunder), subject to the terms thereof and (iii) in the case of each
Guarantor, ratifies and reaffirms its guaranty of the Obligations (including,
for the avoidance of doubt, all Obligations in respect of the New Term B Loans
made available hereunder) pursuant to the Guarantee.


5
#89446360v10    

--------------------------------------------------------------------------------




SECTION 7.    GOVERNING LAW. THIS REFINANCING AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 8.    Costs and Expenses. The Borrowers agree to reimburse the
Administrative Agent promptly after receipt of a written request for its
documented and reasonable out-of-pocket expenses in connection with this
Refinancing Amendment, including the reasonable fees, charges and disbursements
of counsel for the Administrative Agent. All amounts due under this Section 8
shall be paid within thirty (30) Business Days of receipt by the Lead Borrower
of an invoice relating thereto setting forth such expenses in reasonable detail.
Notwithstanding the foregoing, any fees and expenses payable in respect of the
Amendment Effective Date, including legal fees and expenses, shall be due and
payable as specified in Section 5(h) above.
SECTION 9.    Counterparts. This Refinancing Amendment may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic imaging means of an executed counterpart of a signature page to
this Refinancing Amendment shall be effective as delivery of an original
executed counterpart of this Refinancing Amendment.
SECTION 10.    Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Refinancing
Amendment.
[Remainder of page intentionally left blank]






6
#89446360v10    

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Refinancing Amendment to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.
KFC HOLDING CO.
By:
/s/ William L. Gathof
 
Name: William L. Gathof
 
Title: Authorized Signatory



PIZZA HUT HOLDINGS, LLC
By:
/s/ William L. Gathof
 
Name: William L. Gathof
 
Title: Authorized Signatory



TACO BELL OF AMERICA, LLC
By:
/s/ William L. Gathof
 
Name: William L. Gathof
 
Title: Authorized Signatory



YUM! BRANDS, INC.
By:
/s/ William L. Gathof
 
Name: William L. Gathof
 
Title: Authorized Signatory



TACO BELL CORP.
By:
/s/ William L. Gathof
 
Name: William L. Gathof
 
Title: Authorized Signatory



YUM RESTAURANT SERVICES GROUP, LLC
By:
/s/ William L. Gathof
 
Name: William L. Gathof
 
Title: Authorized Signatory







#89446360v10    
723425117

--------------------------------------------------------------------------------




RESTAURANT CONCEPTS LLC
By:
/s/ William L. Gathof
 
Name: William L. Gathof
 
Title: Authorized Signatory



KFC US, LLC
By:
/s/ William L. Gathof
 
Name: William L. Gathof
 
Title: Authorized Signatory



KFC CORPORATION
By:
/s/ William L. Gathof
 
Name: William L. Gathof
 
Title: Authorized Signatory



PIZZA HUT, LLC
By:
/s/ William L. Gathof
 
Name: William L. Gathof
 
Title: Authorized Signatory



PIZZA HUT OF AMERICA, LLC
By:
/s/ William L. Gathof
 
Name: William L. Gathof
 
Title: Authorized Signatory



KENTUCKY FRIED CHICKEN INTERNATIONAL HOLDINGS, INC.
By:
/s/ William L. Gathof
 
Name: William L. Gathof
 
Title: Authorized Signatory







#89446360v10    
723425117

--------------------------------------------------------------------------------






YUM! RESTAURANTS INTERNATIONAL HOLDINGS, LLC
By:
/s/ William L. Gathof
 
Name: William L. Gathof
 
Title: Authorized Signatory





YUM! LUXEMBOURG INVESTMENTS LLC
By:
/s/ William L. Gathof
 
Name: William L. Gathof
 
Title: Authorized Signatory





YUM! INTERNATIONAL PARTICIPATIONS LLC
By:
/s/ William L. Gathof
 
Name: William L. Gathof
 
Title: Authorized Signatory









#89446360v10    
723425117

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as an Additional Term B Lender
By:
/s/ Courtney Eng
Name: Courtney Eng
Title: Vice President







#89446360v10    
723425117

--------------------------------------------------------------------------------






ANNEX I
LENDER ADDENDUM TO
REFINANCING AMENDMENT

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Refinancing Amendment (the “Refinancing Amendment”) dated
as of March 21, 2017 to that certain Credit Agreement dated as of June 16, 2016
(as further amended, restated, supplemented or otherwise modified from time to
time prior to the date hereof, the “Credit Agreement”) among KFC Holding Co.
(the “Lead Borrower”), Pizza Hut Holdings, LLC and Taco Bell of America, LLC, as
co-Borrowers (each, a “Borrower” and together with the Lead Borrower, the
“Borrowers”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as Collateral Agent, Swing Line Lender, an L/C Issuer and
Administrative Agent (the “Administrative Agent”) for the Lenders. Capitalized
terms used but not defined in this Lender Addendum have the meanings assigned to
such terms in the Refinancing Amendment.
By executing this Lender Addendum as a Continuing Term B Lender, the undersigned
institution agrees (A) to the terms of the Refinancing Amendment and the Credit
Agreement as amended thereby and (B) on the terms and subject to the conditions
set forth in the Refinancing Amendment and the Credit Agreement as amended
thereby, to continue all of its Existing Term B Loans (or such lesser amount as
the Lead Arrangers may allocate) as Continued Term B Loans on the Amendment
Effective Date. The undersigned institution hereby makes the election to convert
all of its Existing Term B Loans as set forth in the Register as of the
Amendment Effective Date (or such lesser amount as the Lead Arrangers may
allocate prior to the Amendment Effective Date) into Continued Term B Loans
pursuant to a cashless conversion on the Amendment Effective Date pursuant to
procedures specified by the Administrative Agent.
 
Name of Institution:
                                                                                                                   




 
Executing as a Continuing Term B Lender:


   By:
                                                                                     
      Name:
      Title:


For any institution requiring a second signature line:


   By:
                                                                                     
      Name:
      Title:
 





#89446360v10    
723425117

--------------------------------------------------------------------------------






ANNEX II


AMENDMENTS TO CREDIT AGREEMENT


[Changed pages to Credit Agreement follow]






#89446360v10    
723425117

--------------------------------------------------------------------------------


Execution VersionEXECUTION VERSION


(conformed to the 2017 Refinancing Amendment,
dated as of March 21, 2017)





--------------------------------------------------------------------------------





CREDIT AGREEMENT


Dated as of June 16, 2016


among
PIZZA HUT HOLDINGS, LLC,
KFC HOLDING CO.
and
TACO BELL OF AMERICA, LLC,
as the Borrowers,


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent,


THE LENDERS PARTY HERETO,


and


JPMORGAN CHASE BANK, N.A.,
GOLDMAN SACHS BANK USA,
WELLS FARGO SECURITIES, LLC,
CITIGROUP GLOBAL MARKETS INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
MORGAN STANLEY SENIOR FUNDING, INC.,
FIFTH THIRD BANK
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Joint Lead Arrangers and Joint Bookrunners


BARCLAYS BANK PLC,
THE BANK OF NOVA SCOTIA,
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH
and
INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH
as Co-Documentation Agents and Co-Managers




723481589



--------------------------------------------------------------------------------





Table of Contents
 
Page
 
 
ARTICLE 1
 
Definitions and Accounting Terms
 
 
 
Section 1.01. Defined Terms
1
Section 1.02. Other Interpretive Provisions
57
Section 1.03. Accounting Terms
58
Section 1.04. Rounding
58
Section 1.05. References to Agreements, Laws, Etc
5859
Section 1.06. Times of Day
59
Section 1.07. Timing of Payment or Performance
59
Section 1.08. Currency Equivalents Generally
59
Section 1.09. Certain Calculations and Tests
60
 
 
ARTICLE 2
 
The Commitments and Credit Extensions
 
 
 
Section 2.01. The Loans
61
Section 2.02. Borrowings, Conversions and Continuations of Loans
62
Section 2.03. Letters of Credit
63
Section 2.04. Swing Line Loans
71
Section 2.05. Prepayments
73
Section 2.06. Termination or Reduction of Commitments
80
Section 2.07. Repayment of Loans
80
Section 2.08. Interest
81
Section 2.09. Fees
82
Section 2.10. Computation of Interest and Fees
82
Section 2.11. Evidence of Indebtedness
8283
Section 2.12. Payments Generally
83
Section 2.13. Sharing of Payments
85
Section 2.14. Incremental Credit Extensions
85
Section 2.15. Extensions of Term Loans and Revolving Credit Commitments
88
Section 2.16. Defaulting Lenders
90
Section 2.17. Permitted Debt Exchanges
9192
 
 
ARTICLE 3
 
Taxes, Increased Costs Protection and Illegality
 
 
 
Section 3.01. Taxes
9495
Section 3.02. Inability to Determine Rates
98
Section 3.03. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans
99
Section 3.04. Funding Losses
100
Section 3.05. Matters Applicable to All Requests for Compensation
101
Section 3.06. Replacement of Lenders under Certain Circumstances
102
Section 3.07. Survival
103



-i-
723481589



--------------------------------------------------------------------------------




 
Page
 
 
 
 
ARTICLE 4
 
Conditions Precedent to Credit Extensions
 
 
 
Section 4.01. Conditions to Closing Date
103
Section 4.02. Conditions to All Credit Extensions
105
 
 
ARTICLE 5
 
Representations and Warranties
 
 
 
Section 5.01. Existence, Qualification and Power; Compliance with Laws
105106
Section 5.02. Authorization; No Contravention
106
Section 5.03. Governmental Authorization; Other Consents
106
Section 5.04. Binding Effect
106
Section 5.05. Financial Statements; No Material Adverse Effect
106
Section 5.06. Litigation
107
Section 5.07. Ownership of Property; Liens
107
Section 5.08. Environmental Compliance
107
Section 5.09. Taxes
107108
Section 5.10. Compliance with ERISA
108
Section 5.11. Subsidiaries; Equity Interests
108
Section 5.12. Margin Regulations; Investment Company Act
108
Section 5.13. Disclosure
109
Section 5.14. Intellectual Property; Licenses, Etc
109
Section 5.15. Solvency
109
Section 5.16. Collateral Documents
109
Section 5.17. Use of Proceeds
109
Section 5.18. Anti-Terrorism Laws; OFAC and Anti-Corruption Laws
110
 
 
ARTICLE 6
 
Affirmative Covenants
 
 
 
Section 6.01. Financial Statements
110
Section 6.02. Certificates; Other Information
111
Section 6.03. Notices
113
Section 6.04. Maintenance of Existence
113
Section 6.05. Maintenance of Properties
113
Section 6.06. Maintenance of Insurance
113
Section 6.07. Compliance with Laws
114
Section 6.08. Books and Records
114
Section 6.09. Inspection Rights
114
Section 6.10. Covenant to Guarantee Obligations and Give Security
114
Section 6.11. Use of Proceeds
115
Section 6.12. Further Assurances and Post-Closing Covenants
115
Section 6.13. Designation of Subsidiaries
116
Section 6.14. Payment of Taxes
117
Section 6.15. Nature of Business
117
Section 6.16. Maintenance of Ratings
117



-ii-
    
723481589



--------------------------------------------------------------------------------






CREDIT AGREEMENT
This CREDIT AGREEMENT is entered into as of June 16, 2016, among PIZZA HUT
HOLDINGS, LLC, KFC HOLDING CO. and TACO BELL OF AMERICA, LLC as co-borrowers
(each, a “Borrower” and collectively, the “Borrowers”), JPMORGAN CHASE BANK,
N.A. (“JPMCB”), as Administrative Agent, and Collateral Agent and each L/C
Issuer and lender from time to time party hereto (collectively, the “Lenders”
and individually, a “Lender”).
PRELIMINARY STATEMENTS
1.    The Borrowers have requested that the Lenders extend credit on the Closing
Date directly to or on behalf of the Borrowers in the form of (i) Term A Loans
(as this and other capitalized terms used in these Preliminary Statements are
defined in Section 1.01 below) in an initial aggregate principal amount of
$500,000,000, (ii) Term B Loans in an initial aggregate principal amount equal
to $2,000,000,000 and (iii) a Revolving Credit Facility in an initial aggregate
principal amount of $1,000,000,000. The Revolving Credit Facility may include
one or more Swing Line Loans and one or more Letters of Credit from time to
time.
2.    The proceeds of the Term Loans together with the proceeds of borrowings
under the Revolving Credit Loans and proceeds from the issuance of the Senior
Notes will be used by the Borrowers (i) to repay amounts outstanding under that
certain Credit Agreement dated as of March 22, 2012 among Yum! Brands, Inc.
(“Parent”), the subsidiaries of Parent party thereto, the lenders party thereto
and JPMCB, as administrative agent, (ii) to make the Specified Distribution to
Parent and (iii) to pay fees and expenses in connection with the foregoing
(collectively, the “Transactions”). The proceeds of Revolving Credit Loans made
after the Closing Date and Letters of Credit will be used for working capital
and other general corporate purposes of the Borrowers and their Subsidiaries.
Swing Line Loans will be used for general corporate purposes of the Borrowers
and their Subsidiaries.
3.    The Lenders have indicated their willingness to lend, and the L/C Issuer
has indicated its willingness to issue Letters of Credit, in each case, on the
terms and subject to the conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
Article 1


Definitions and Accounting Terms
Section 1.01.    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
“1998 Indenture” means the Indenture, dated as of May 1, 1998, between the
Parent (then known as Tricon Global Restaurants, Inc.) and The First National
Bank of Chicago, as Trustee, as amended and supplemented and in effect from time
to time.
“2017 Refinancing Amendment” means the Refinancing Amendment to this Credit
Agreement dated as of March 21, 2017 among the Loan Parties, the Administrative
Agent and the New Term B Lenders.
“2017 Refinancing Amendment Effective Date” means the “Amendment Effective Date”
as defined in the 2017 Refinancing Amendment.
“Acceptable Discount” has the meaning specified in Section 2.05(d)(iii).
“Acceptance Date” has the meaning specified in Section 2.05(d)(ii).
“Accounting Changes” has the meaning specified in Section 1.03(d).




723481589



--------------------------------------------------------------------------------





“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary, as applicable, all as determined on a consolidated basis for such
Acquired Entity or Business or Converted Restricted Subsidiary, as applicable.
“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”
“Additional Lender” has the meaning specified in Section 2.14(d).
“Administrative Agent” means, subject to Section 9.13, JPMCB (and any of its
Affiliates selected by JPMCB to act as administrative agent for any of the
facilities provided hereunder), in its capacity as administrative agent under
the Loan Documents, or any successor administrative agent appointed in
accordance with Section 9.09.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
as the Administrative Agent may from time to time notify the Lead Borrower and
the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Notwithstanding the foregoing,
no Lender listed on Schedule 2.01 (nor any of their respective Affiliates a
majority of the voting Equity Interests of which are owned directly or
indirectly by a parent company of any such Lender) shall be deemed to be an
Affiliate of the Borrowers or any Restricted Subsidiary.
“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.
“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
and the Supplemental Administrative Agents (if any).
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement.
“Agreement Currency” has the meaning specified in Section 10.17.
“Alternative Currency Letter of Credit” means a Letter of Credit denominated in
a Revolving Alternative Currency.
“Alternative Currency Sublimit” means $350,000,000.
“Annual Financial Statements” means (i) the audited consolidated balance sheets
of Parent and its consolidated subsidiaries as of the last day of each of the
three most recent fiscal years ended at least 90 days prior to the Closing Date
and (ii) the related audited consolidated statements of income and cash flows of
Parent and its consolidated subsidiaries for each of the three most recent
fiscal years ended at least 90 days prior to the Closing Date.
“Anti-Corruption Laws” has the meaning specified in Section 5.18(a).
“Anticipated Cure Deadline” has the meaning specified in Section 8.05(a).
“Applicable Discount” has the meaning specified in Section 2.05(d)(iii).
“Applicable Lending Office” means for any Lender, such Lender’s office, branch
or affiliate designated for Eurocurrency Rate Loans of the applicable currency,
Base Rate


-2-
723481589



--------------------------------------------------------------------------------





Loans, L/C Advances, Swing Line Loans or Letters of Credit, as applicable, as
notified to the Administrative Agent, any of which offices may be changed by
such Lender.
“Applicable Percentage” means, at any time (a) with respect to any Lender with a
Commitment of any Class, the percentage equal to a fraction the numerator of
which is the amount of such Lender’s Commitment of such Class at such time and
the denominator of which is the aggregate amount of all Commitments of such
Class of all Lenders (provided that (i) in the case of Section 2.16 when a
Defaulting Lender shall exist, “Applicable Percentage” with respect to the
Revolving Credit Facility shall be determined by disregarding any Defaulting
Lender’s Revolving Credit Commitment and (ii) if the Revolving Credit
Commitments have terminated or expired, the Applicable Percentages of the
Lenders shall be determined based upon the Revolving Credit Commitments most
recently in effect) and (b) with respect to the Loans of any Class, a percentage
equal to a fraction the numerator of which is such Lender’s Outstanding Amount
of the Loans of such Class and the denominator of which is the aggregate
Outstanding Amount of all Loans of such Class.
“Applicable Rate” means a percentage per annum equal to:
(a)    (i) for Eurocurrency Rate Loans that are Term B Loans, 2.75%, and (ii)
for Base Rate Loans that are Term B Loans, 1.75%, and(b)    (i) until delivery
of financial statements and a related Compliance Certificate for the first full
fiscal quarter commencing on or after the Closing2017 Amendment Effective Date
pursuant to Section 6.01, (A) for Eurocurrency Rate Loans that are Term B Loans,
2.00%, and (B) for Base Rate Loans that are Term B Loans, 1.00% and (ii)
thereafter, (x) if the Secured Net Leverage Ratio set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
6.02(a) is less than 1.00:1.00, (A) the Applicable Rate for Eurocurrency Rate
Loans that are Term B Loans shall be 1.75% and (B) the Applicable Rate for Base
Rate Loans that are Term B Loans shall be 0.75% and (y) if the Secured Net
Leverage Ratio set forth in the most recent Compliance Certificate received by
the Administrative Agent pursuant to Section 6.02(a) is greater than or equal to
1.00:1.00, (A) the Applicable Rate for Eurocurrency Rate Loans that are Term B
Loans shall be 2.00% and (B) the Applicable Rate for Base Rate Loans that are
Term B Loans shall be 1.00%, and
(b)    (i) until delivery of financial statements and a related Compliance
Certificate for the first full fiscal quarter commencing on or after the Closing
Date pursuant to Section 6.01, (A) for Eurocurrency Rate Loans that are Term A
Loans or Revolving Credit Loans, 2.25%, (B) for Base Rate Loans that are Term A
Loans or Revolving Credit Loans, 1.25%, and (C) for letter of credit fees, 2.25%
per annum, and (ii) thereafter, in connection with Revolving Credit Loans, Term
A Loans and letter of credit fees, the percentages per annum set forth in the
table below, based upon the Total Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
6.02(a):
Total Leverage Ratio
Eurocurrency Rate Loans and Letter of Credit Fees
Base Rate Loans
Greater than or equal to 4.25:1.00
2.50%
1.50%
Less than 4.25:1.00 but greater than or equal to 2.75:1.00
2.25%
1.25%
Less than 2.75:1.00
2.00%
1.00%

Any change in the Applicable Rate pursuant to clauseclauses (a) and (b) above
resulting from a change in the Seured Net Leverage Ratio or Total Leverage
Ratio, as applicable, shall become effective as of the first Business Day
immediately following the date the applicable Compliance Certificate is
delivered pursuant to Section 6.02(a).


-3-
723481589



--------------------------------------------------------------------------------





Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Secured
Net Leverage Ratio or Total Leverage Ratio, as applicable, set forth in any
Compliance Certificate delivered to the Administrative Agent is inaccurate for
any reason (or a Compliance Certificate is not delivered within the time period
set forth in Section 6.02) and the result thereof is that the Lenders received
interest or fees for any period based on an Applicable Rate that is less than
that which would have been applicable had the Secured Net Leverage Ratio or
Total Leverage Ratio, as applicable, been accurately determined, then, for all
purposes of this Agreement, the “Applicable Rate” for any day occurring within
the period covered by such Compliance Certificate shall retroactively be deemed
to be the relevant percentage as based upon the accurately determined Secured
Net Leverage Ratio or Total Leverage Ratio for such period, as applicable, and
any shortfall in the interest or fees theretofore paid by the Borrowers for the
relevant period pursuant to Section 2.08 and Section 2.09 as a result of the
miscalculation of the Secured Net Leverage Ratio or Total Leverage Ratio, as
applicable, shall be deemed to be (and shall be) due and payable under the
relevant provisions of Section 2.08 or Section 2.09, as applicable, within ten
(10) Business Days following the determination described above.
Notwithstanding the foregoing, the Applicable Rate in respect of any Class of
Incremental Revolving Credit Commitments or Extended Revolving Credit
Commitments and any Incremental Term Loans, Extended Term Loans or Revolving
Credit Loans made pursuant to any Incremental Revolving Credit Commitments or
Extended Revolving Credit Commitments shall be the applicable percentages per
annum set forth in the relevant Incremental Facility Amendment or Extension
Offer.
“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class (b) with respect to any Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Revolving Credit Lenders and (c) with respect
to Swing Line Loans, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.
“Approved Foreign Bank” has the meaning specified in the definition of “Cash
Equivalents.”




-4-
723481589



--------------------------------------------------------------------------------






notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law,” regardless of the date enacted, adopted or issued.
“Change of Control” means the earlier to occur of:
(a)    any “person” or “group” of related persons (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act as in effect on the Closing Date)
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act as in effect on the Closing Date), directly or indirectly, of
more than 40% of the total voting power of the Voting Stock of Parent;
(b)    at any time, any Borrower ceases to be directly or indirectly
wholly-owned by Parent (except pursuant to a transaction permitted under Section
7.04); or
(c)    the occurrence of a “Change of Control” (or similar event, however
denominated), as defined in the Senior Notes Indenture or in respect of any
other Indebtedness of any Group Member having an aggregate principal amount in
excess of the Threshold Amount.
provided, that notwithstanding the foregoing, a transaction will not be deemed
to involve a Change of Control solely as a result of Parent becoming a direct or
indirect wholly owned subsidiary of (i) a
holding company if the direct or indirect holders of the voting stock of such
holding company immediately following that transaction are substantially the
same as the holders of Parent’s voting stock immediately prior to that
transaction (and such holders of Parent’s voting stock immediately prior to
such transaction would not have otherwise caused a Change of Control) or (ii)
another company
(whether Parent is directly owned by such company or indirectly through other
Subsidiaries of such company), provided that no “person” or “group” of related
persons (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act
as in effect on the Closing Date) is the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act as in effect on the Closing Date),
directly or indirectly, of more than 40% of the total voting power of the voting
stock of such company.
“ChinaCo Spin” means (a) the distribution of the Equity Interests of Yum! China
by the Companies and their Restricted Subsidiaries to Parent which in turn will
affect a “spin-off” by distributing such Equity Interests to the holders of the
Parent’s common stock, at which point Yum! China will become a separate,
independent publicly traded company or (b) any other disposition of Equity
Interests of Yum! China.
“China Entity” means Yum! China and each Subsidiary, whether direct or indirect,
of the Companies and any other entity contemplated by the Parent to be subject
to the ChinaCo Spin, as set forth on Schedule 1.01D, and any other Subsidiary,
whether direct or indirect, of the Companies or any other entity that is
included in the China Spin-Off that does not own any material operating assets
relating to other businesses outside of China and the inclusion of which, as
conclusively determined by the Borrowers in good faith, would not have a
material adverse effect on the Lenders.
“Class” (a) when used with respect to Lenders, refers to whether such Lenders
hold a particular Class of Commitments or Loans, (b) when used with respect to
Commitments, refers to whether such Commitments are Revolving Credit
Commitments, Term A Commitments, Term B
Commitments, Extended Revolving Credit Commitments that are designated as an
additional Class of


-11-
723481589



--------------------------------------------------------------------------------






“Designated Account” has the meaning specified in Section 2.02(a).
“Discount Range” has the meaning specified in Section 2.05(d)(ii).
“Discounted Prepayment Option Notice” has the meaning specified in Section
2.05(d)(ii).
“Discounted Voluntary Prepayment” has the meaning specified in Section
2.05(d)(i).
“Discounted Voluntary Prepayment Notice” has the meaning specified in Section
2.05(d)(v).
“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary, all as determined on a consolidated basis for such Sold
Entity or Business or such Converted Unrestricted Subsidiary.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale Leaseback and any sale of Equity Interests) of
any property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith; provided that (i) “Disposition” and
“Dispose” shall not be deemed to include any issuance by any Company of any of
its Equity Interests to another Person and (ii) no transaction or series of
related transactions shall be considered a “Disposition” for purpose of Section
2.05(b)(ii) or Section 7.05 unless the fair market value (as determined in good
faith
by the Borrowers) of the Net Cash Proceeds received by such Person from the
property disposed of (if such disposition were a Disposition) shall exceed
$35,000,000 in any single transaction or related series of transactions.
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and all outstanding Letters of Credit), (b) is redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests), in whole or
in part, (c) provides for the scheduled payments of dividends in cash, or (d) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety-one (91) days after the Latest Maturity Date at
the time such Equity Interests are issued.
“Disqualified Lender” means (a) competitors of Parent or any of its Subsidiaries
that are in the same or a similar line of business and, in each case, identified
in writing by the Lead Borrower to the Administrative Agent at
JPMDQ_Contact@jpmorgan.com, or such other address provided by the Administrative
Agent from time to time (each such entity, a “Competitor”) and (b) Affiliates of
Competitors to the extent such Affiliates are reasonably identifiable (on the
basis of the similarity of such Affiliate’s name to the name of an entity so
identified in writing) or designated in writing to the Administrative Agent from
time to time and to the extent such Affiliates are not bona fide debt funds or
investment vehicles that are primarily engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of business with appropriate information barriers in place;
provided, that no such updates to the list of Disqualified Lenders (i) shall


-22-
723481589



--------------------------------------------------------------------------------






to constitute an “eligible contract participant” as defined in the Commodity
Exchange Act at the time the Guarantee of such Guarantor or the grant of such
security interest would otherwise have become
effective with respect to such related Swap Obligation but for such Guarantor’s
failure to constitute an “eligible contract participant” at such time.
“Excluded Taxes” means, with respect to any Agent, any Lender, any L/C Issuer or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party under any Loan Document, (a) Taxes imposed on or measured by
net income, franchise Taxes and branch profits Taxes imposed by any jurisdiction
as a result of a present or former connection of such Agent, Lender, L/C Issuer
or other recipient, as the case may be, with such jurisdiction (including as a
result of being resident or being deemed to be resident, being organized,
maintaining an Applicable Lending Office or carrying on business or being deemed
to carry on business in such jurisdiction) (other than any connection arising
solely from the recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document), (b) any withholding Tax resulting from a failure of a Lender to
comply with Section 3.01(f) or Section 3.01(h), (c) any U.S. federal withholding
Tax imposed pursuant to FATCA, (d) any U.S. federal backup withholding imposed
pursuant to Section 3406 of the Code and (e) in the case of a Lender or L/C
Issuer, (other than an assignee pursuant to a request by the Borrower under
Section 3.03), U.S. withholding Taxes imposed on amounts payable to or for the
account of such Lender or L/C Issuer with respect to an applicable interest in a
Loan, L/C Borrowing or Commitment pursuant to a law in effect on the date on
which (i) such Lender or L/C Issuer acquires such interest in the Loan, L/C
Borrowing or Commitment or (ii) such Lender or L/C Issuer changes its lending
office, except in the case of each of the preceding clauses (i) and (ii) to the
extent that such Lender or L/C Issuer (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts for such Taxes pursuant to Section 3.01.
“Existing Credit Agreement” means this Agreement as of the 2017 Refinancing
Amendment Effective Date prior to giving effect to the 2017 Refinancing
Amendment.
“Existing Letters of Credit” has the meaning specified in Section 2.03(a)(i).
“Extended Revolving Credit Commitment” has the meaning specified in Section
2.15(a).
“Extended Term Loans” has the meaning specified in Section 2.15(a).
“Extension” has the meaning specified in Section 2.15(a).
“Extension Offer” has the meaning specified in Section 2.15(a).
“Facility” means a Class of Term Loans or a Revolving Credit Facility, as the
context may require.
“FATCA” means current Sections 1471 through 1474 of the Code (and any amended or
successor version that is substantively comparable that is not materially more
onerous to comply with) or any current or future Treasury regulations with
respect thereto or other official administrative interpretations thereof, any
agreements entered into pursuant to current Section 1471(b)(1) of the Code (or
any amended or successor version described above), any applicable
intergovernmental agreement entered into between the United States and any other
Governmental Authority in connection with the


-30-
723481589



--------------------------------------------------------------------------------






“Laws” means, collectively, all international, foreign, federal, state,
provincial and local laws (including common laws), statutes, treaties, rules,
guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Honor Date or
refinanced as a Revolving Credit Borrowing. The amount of any L/C Borrowing made
by an L/C Issuer in a Revolving Alternative Currency and not reimbursed by the
Borrowers shall be determined as set forth in Section 2.03(c).
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
“L/C Issuer” means (i) JPMCB or any of its Affiliates selected by JPMCB, (ii)
Goldman Sachs or any of its Affiliates selected by Goldman Sachs, (iii)
Citibank, N.A. or any of its Affiliates selected by Citibank, N.A., (iv) Wells
Fargo Bank, National Association or any of its Affiliates selected by Wells
Fargo Bank, National Association or (v) any other Lender (or any of its
Affiliates) that becomes an L/C Issuer in accordance with Section 2.03(j) or
Section 10.07(j); in the case of each of clause (i) through (iv) above, in its
capacity as an issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder.
“L/C Issuer Sublimit” means (i) with respect to JPMCB, $75,000,000, (ii) with
respect to Goldman Sachs, $75,000,000, (iii) with respect to Citibank, N.A.,
$75,000,000, (iv) with respect to Wells Fargo Bank, National Association,
$75,000,000 and (v) with respect to any L/C Issuer described in clause (v) of
the definition thereof, such amount as may be agreed between such L/C Issuer and
the Borrowers.
“L/C Obligation” means, as at any date of determination, the aggregate Dollar
Equivalent maximum amount then available to be drawn under all outstanding
Letters of Credit plus the aggregate of all Unreimbursed Amounts in respect of
Letters of Credit, including all L/C Borrowings. For all purposes under this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.13 or 3.14 of the ISP, the “Outstanding Amount” of such Letter of Credit
shall be deemed to be the amount so remaining available to be drawn. The L/C
Obligation of any Revolving Credit Lender at any time shall be its Applicable
Percentage of the aggregate L/C Obligations at such time.
“LCA Election” has the meaning specified in Section 1.09(a).
“LCA Test Date” has the meaning specified in Section 1.09(a).
“Lead Arrangers” means (i) with respect to the Facilities provided on the
Closing Date, JPMorgan Chase Bank, N.A., Goldman Sachs, Citigroup Global Markets
Inc. and Wells Fargo
ecurities, LLC in their capacities as Joint Lead Arrangers and Joint Bookrunners
under this Agreement and (ii) with respect to the 2017 Refinancing Amendment,
JPMorgan Chase Bank, N.A., Wells Fargo


-38-
723481589



--------------------------------------------------------------------------------






Securities, LLC, Goldman Sachs and Citigroup Global Markets Inc. in their
capacities as Joint Lead Arrangers and Joint Bookrunners under the 2017
Refinancing Amendment.
“Lead Borrower” means KFC Holding Co.
“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”
“Lender Participation Notice” has the meaning specified in Section 2.05(d)(iii).
“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.
Notwithstanding anything to the contrary herein, Goldman Sachs shall only be
required to issue standby letters of credit hereunder.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.
“Letter of Credit Expiration Date” means, for Letters of Credit under the
Revolving Credit Facility, the day that is five (5) Business Days prior to the
scheduled Maturity Date then in effect for the Revolving Credit Facility (or, if
such day is not a Business Day, the next preceding Business Day).
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$300,000,000 and (b) the aggregate amount of the Revolving Credit Commitments.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, assignment (by way
of security or otherwise), deemed trust, or preference, priority or other
security interest or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement, any
easement, right of way or other encumbrance on title to real property, and any
Capitalized Lease having substantially the same economic effect as any of the
foregoing).
“Limited Condition Acquisition” means any acquisition, including by way of
merger, by one or more of the Companies and/or the Restricted Subsidiaries
permitted pursuant to this Agreement whose consummation is not conditioned upon
the availability of, or on obtaining, third party financing.
“Loan” means an extension of credit by a Lender to a Borrower under Article 2 in
the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan (including
any Incremental Term Loans, any Extended Term Loans, loans made pursuant to any
Incremental Revolving Credit Commitment or loans made pursuant to Extended
Revolving Credit Commitments).
“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes, (iii)
each Guaranty, (iv) the Collateral Documents, and (v) each Letter of Credit
Application, in each case as amended.
“Loan Parties” means, collectively, (i) each of the Companies and (ii) each of
the Subsidiary Guarantors.
“Local Time” means (a) local time in New York City, with respect to the times
for (i)
the determination of “Dollar Equivalent” and (ii) the receipt and sending of
notices by and to and the


-39-
723481589



--------------------------------------------------------------------------------






other disposition thereof, including pension and other post-employment benefit
liabilities and Environmental Liabilities or with respect to any indemnification
obligations associated with such transaction, it being understood that “Net Cash
Proceeds” shall include (i) any cash or Cash Equivalents received upon the
Disposition of any non-cash consideration by the Companies or any Restricted
Subsidiary in any such Disposition and (ii) upon the reversal (without the
satisfaction of any applicable liabilities in cash in a corresponding amount) of
any reserve described in clause (D) above or if such liabilities have not been
satisfied in cash and such reserve is not reversed within 365 days after such
Disposition or Casualty Event, the amount of such reserve; and
(b)    (i) with respect to the incurrence or issuance of any Indebtedness by any
Company or any Restricted Subsidiary, the excess, if any, of (x) the sum of the
cash received in connection with such incurrence or issuance over (y) the
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket expenses and other customary expenses incurred by such Company or
such Restricted Subsidiary in connection with such incurrence or issuance and
(ii) with respect to any Permitted Equity Issuance by any direct or indirect
parent of any Company, the amount of cash from such Permitted Equity Issuance
contributed to the capital of any such Company.
“New Term B Lender” means, at any time, each Lender holding a New Term B Loan at
such time.
“New Term B Loan” means, the “New Term B Loans” as defined in, and made and /or
converted in accordance with the 2017 Refinancing Amendment.
“New York Fed” means the Federal Reserve Bank of New York.
“New York Fed Bank Rate” means, for any day, the greater of (a) the Federal
Funds Effective Rate in effect on such day and (b) the Overnight Bank Funding
Rate in effect on such day; provided that if both such rates are not so
published for any day that is a Business Day, the term “New York Fed Bank Rate”
means the rate quoted for such day for a federal funds transaction at 11:00 a.m.
on such day as determined by the Administrative Agent; and provided further,
that if any of the aforesaid rates shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“Non-Consenting Lender” has the meaning specified in Section 3.06(d).
“Non-Loan Party” means any Restricted Subsidiary that is not a Loan Party.
“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Note” means a Term Note or a Revolving Credit Note as the context may require.
“Obligations” means all (w) advances to, and debts, liabilities, obligations,
covenants
and duties of, any Loan Party or other Subsidiary arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any other Subsidiary of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding, (x) obligations of
any Loan Party or any other Subsidiary arising under any Secured Hedge Agreement
(other than, with respect to any Guarantor, Excluded Swap Obligations of such
Guarantor), (y) Cash


-43-
723481589



--------------------------------------------------------------------------------






as amended) or any other law, regulation or executive order relating thereto
administered by the U.S. Department of the Treasury Office of Foreign Assets
Control (“OFAC”) or the U.S. Department of
State, or any similar law, regulation, or executive order enacted in the United
States after the date of this Agreement and (b) any sanctions imposed or
administered by the United Nations Security Council, the European Union or Her
Majesty’s Treasury or, to the extent applicable to any Company or any Restricted
Subsidiary, by any European Union Member State.
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.
“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between any Loan Party (or any Person that merges into a Loan Party) or any
Restricted Subsidiary and any Hedge Bank.
“Secured Net Leverage Ratio” means, with respect to any Test Period, the ratio
of (a) Consolidated Total Debt (other than any portion of Consolidated Total
Debt that is unsecured) as of the last day of such Test Period to (b)
Consolidated EBITDA of the Companies for such Test Period.
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lead Arrangers, the Documentation Agents, the Co-Managers, the
Lenders, the Hedge Banks, the Bilateral L/C Providers, the Cash Management
Banks, the Supplemental Administrative Agent and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to Section
9.01(c).
“Securities Act” means the Securities Act of 1933.
“Securitization Asset” means any accounts receivable, real estate asset,
mortgage receivables or related assets relating to a Permitted Receivables
Financing.
“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any Securitization Asset or participation interest
therein issued or sold in connection with, and other fees paid to a person that
is not a Restricted Subsidiary in connection with, any Permitted Receivables
Financing.
“Securitization Non-Disturbance Agreement” means an Acknowledgement and Waiver
Agreement, dated as of the date hereofClosing Date (as amended, restated
supplemented and otherwise modified from time to time), in form reasonably
satisfactory to the Administrative Agent and the Borrowers, by the Collateral
Agent and acknowledged, agreed and consented to by Citibank, N.A in its capacity
as trustee under the Base Indenture.
“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Permitted Receivables Financing to repurchase
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant, including as a result of a receivable or portion thereof
becoming subject to any asserted defense, dispute, offset or counterclaim of any
kind as a result of any action taken by, any failure to take action by or any
other event relating to the seller.
“Securitization Subsidiary” means any Subsidiary in each case formed for the
purpose of and that solely engages in one or more Permitted Receivables
Financings and other activities reasonably related thereto.






-52-
723481589



--------------------------------------------------------------------------------






“Swing Line Sublimit” means an amount equal to the lesser of (a) $100,000,000
and (b) the aggregate principal amount of the Revolving Credit Commitments. The
Swing Line Sublimit is part of, and not in addition to, the Revolving Credit
Commitments.
“Taco Bell Unrestricted Entities” means, collectively, Taco Bell Funding, LLC
and its subsidiaries.
“TARGET Day” means any day on which (i) TARGET2 is open for settlement of
payments in Euro and (ii) banks are open for dealings in deposits in Euro in the
London interbank market.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“Taxes” means all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges imposed by any Governmental
Authorities, and additions to tax, penalties and interest with respect thereto.
“Term A Commitment” means, as to each Term A Lender, its obligation to make a
Term A Loan to a Borrower pursuant to Section 2.01 in an aggregate principal
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 under the caption “Term A Commitment” or in the Assignment and
Assumption pursuant to which such Term A Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The initial aggregate amount of the Term A Commitments is
$500,000,000.
“Term A Lender” means, at any time, any Lender that has a Term A Commitment or a
Term A Loan outstanding.
“Term A Loan” means a Loan made pursuant to Section 2.01(a).
“Term B Commitment” means, as to each Term B Lender, its obligation to make a
Term B Loan to a Borrower pursuant to Section 2.01 in an aggregate principal
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 under the caption “Term B Commitment” or in the Assignment and
Assumption pursuant to which such Term B Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The initial aggregate amount of the Term B Commitments is
$2,000,000,000.
“Term B Lender” means, at any time, any Lender that has a Term B Commitment or a
Term B Loan outstanding.
“Term B Loan” means a Loan made pursuant to Section 2.01(a). For the avoidance
of doubt, after the 2017 Refinancing Amendment Effective Date, New Term B Loans
shall constitute Term B Loans.
“Term Borrowing” means a Borrowing in respect of a Class of Term Loans.
“Term Commitments” means a Term A Commitment, a Term B Commitment, or a
commitment in respect of any Incremental Term Loans or any combination thereof,
as the context may require.






-56-
723481589



--------------------------------------------------------------------------------






prepaid may not be reborrowed. Term A Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.
(b)    The Term B Borrowings. Each Term B Lender severally agreesSubject to the
terms and conditions set forth herein and in the 2017 Refinancing Amendment, (i)
each Continuing Term B Lender (as defined in the 2017 Refinancing Amendment) has
agreed to continue all (or such lesser amount as the applicable Lead Arrangers
may allocate) of its existing Term B Loans (as defined in the Existing Credit
Agreement) outstanding on the 2017 Refinancing Amendment Effective Date as New
Term B Loans and (ii) each Additional Term B Lender (as defined in the 2017
Refinancing Amendment) has agreed to make to the Borrowers a single loan
denominated in Dollars in a principal amount equal to such Additional Term B
Lender’s Additional Term B Commitment on the Closingunder (and as defined in)
the 2017 Refinancing Amendment, in each case, on the 2017 Refinancing Amendment
Effective Date. Amounts borrowed under this Section 2.01(b) and repaid or
prepaid may not be reborrowed. Term B Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.
(c)    The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make (or cause
its Applicable Lending Office to make) Revolving Credit Loans from time to time
during the Availability Period in Dollars or in any Revolving Alternative
Currency in an aggregate principal amount that will not (after giving effect to
any prepayment of any Borrowing made with proceeds of such Loans on the same
Business Day) result in (i) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Credit Commitment or (ii) the aggregate Revolving Credit
Exposure exceeding the aggregate Revolving Credit Commitments; provided, that
the aggregate Revolving Credit Exposure denominated in Revolving Alternative
Currencies shall not at any time exceed the Alternative Currency Sublimit.
Within the limits of each Lender’s Revolving Credit Commitment, and subject to
the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01(c), prepay under Section 2.05, and reborrow under this Section
2.01(c). Revolving Credit Loans denominated in Dollars may be Base Rate Loans or
Eurocurrency Rate Loans, and Revolving Credit Loans denominated in any Revolving
Alternative Currency shall be Eurocurrency Rate Loans, as further provided
herein.
Section 2.02.    Borrowings, Conversions and Continuations of Loans.
(a)    Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Loans from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon any Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent substantially in the form attached hereto as Exhibit A (a)
with respect to Revolving Credit Loans denominated in Dollars or Term Loans, (i)
in the case of a Eurocurrency Rate Loan, not later than 11:00 a.m., New York
City time, three (3) Business Days before the date of the proposed Borrowing or
(ii) in the case of a Base Rate Loan, not later than 12:00 p.m.,
New York City time, on the Business Day of the proposed Borrowing and (b) with
respect to Revolving Credit Loans denominated in any Revolving Alternative
Currency, not later than 3:00 p.m., Local Time,
three (3) Business Days before the date of the proposed Borrowing. Each
telephonic notice by a
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by hand
delivery, telecopy or electronic transmission to the Administrative Agent of a
written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of a Borrower. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of the
Borrowing Minimum or a whole multiple of the Borrowing Multiple in excess
thereof. Except as provided in Section 2.03(c) and, each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of the Borrowing
Minimum or a whole multiple of the Borrowing Multiple in excess thereof. Each
Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrowers
are requesting a Term Borrowing, a Revolving Credit Borrowing, a conversion of
Loans from one Type to the other, or a


-63-
723481589



--------------------------------------------------------------------------------






(iii)    Notwithstanding anything to the contrary contained in this Agreement,
the Lead Borrower may rescind any notice of prepayment under Section 2.05(a) if
such prepayment would have resulted from a refinancing of all of the Facilities,
which refinancing shall not be consummated or shall otherwise be delayed;
provided that the Borrowers shall be required to pay any amounts demanded
pursuant to Section 3.04.
(iv)    In the event that the Borrowers (x) make any prepayment of Term B Loans
in connection with any Repricing Transaction or (y) effect any amendment of this
Agreement resulting in a Repricing Transaction with respect to Term B Loans, in
each case prior to the twelvesix (126) month anniversary of the Closing2017
Refinancing Amendment Effective Date, the Borrowers shall pay a premium in an
amount equal to 1.00% of in the case of clause (x), the amount of the Term B
Loan being prepaid or in the case of clause (y), the aggregate amount of the
applicable Term B Loans outstanding immediately prior to such amendment, in each
case to the Administrative Agent, for the ratable account of each of the Term B
Lenders (including any Term B Lender subject to a mandatory assignment in
connection therewith).
(b)    Mandatory Prepayments.
(i)    Within five (5) Business Days after financial statements have been
delivered pursuant to Section 6.01(a) and the related Compliance Certificate has
been delivered pursuant to Section 6.02(a), the Borrowers shall cause to be
prepaid an aggregate principal amount of Term Loans equal to 50% (such
percentage as it may be reduced as described below, the “ECF Percentage”) of
Excess Cash Flow, if any, for the fiscal year covered by such financial
statements (commencing with the first full fiscal year ending after the Closing
Date), minus the sum of (i) all voluntary prepayments of Term Loans during such
fiscal year and (ii) all voluntary prepayments of Revolving Credit Loans and
Swing Line Loans during such fiscal year to the extent the Revolving Credit
Commitments are permanently reduced by the amount of such payments, in the case
of each of the immediately preceding clauses (i) and (ii), to the extent such
prepayments are not funded with the proceeds of Indebtedness or any Cure Amount;
provided that (x) the ECF Percentage shall be 25% if the Total Leverage Ratio as
of the last day of the fiscal year covered by such financial statements was less
than 3.00:1.00 and greater than or equal to 2.75:1.00 and (y) the ECF Percentage
shall be 0% if the Total Leverage Ratio as of the last day of the fiscal year
covered by such financial statements was less than 2.75:1.00.
(ii)    (A) Subject to Section 2.05(b)(ii)(B), if following the Closing Date (x)
any Company or Restricted Subsidiary Disposes of any property or assets (other
than any Disposition of any property or assets permitted by Section 7.05(a),
(b), (c), (d) (to the extent constituting a Disposition to a Loan Party, by a
Restricted Subsidiary that is not a Loan Party), (e), (f), (g), (i) (except as
set forth in the second proviso therein), (j), (k), (n), (q), (s) and (u)), or
(y) any Casualty Event occurs, which in the aggregate results in the realization
or receipt by such Company or Restricted Subsidiary of Net Cash Proceeds, the
Borrowers shall make a prepayment, in accordance with Section 2.05(b)(ii)(C),
pro rata among all Classes of Term Loans of 100% of all such Net Cash Proceeds
realized or received; provided that no such prepayment shall be required
pursuant to this Section 2.05(b)(ii)(A) with respect to such portion of such Net
Cash Proceeds that the Lead Borrower shall have, on or prior to such date, given
written notice to the Administrative Agent of its intent to reinvest in
accordance with Section 2.05(b)(ii)(B) (which notice may only be provided if no
Event of Default has occurred and is then continuing).
(B)    With respect to any Net Cash Proceeds realized or received with
espect to any Disposition (other than any Disposition specifically excluded from
the


-76-
723481589



--------------------------------------------------------------------------------






obligations with respect to such Letters of Credit) would exceed the aggregate
Revolving Credit Commitments. The amount of any such Commitment reduction shall
not be applied to the Letter of Credit Sublimit or the Swing Line Sublimit
unless, after giving effect to any reduction of the Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Revolving
Credit Facility, in which case such sublimit shall be automatically reduced by
the amount of such excess. Notwithstanding the foregoing, the Borrowers may
rescind or postpone any notice of termination of the Commitments if such
termination would have resulted from a refinancing, which refinancing shall not
be consummated or otherwise shall be delayed.
(b)    Mandatory. The Term Commitment of each Term Lender shall be automatically
and permanently reduced to $0 upon the making of such Term Lender’s Term Loans
pursuant to Section 2.01(a) or 2.01(b), as applicable. The Revolving Credit
Commitments shall terminate on the Maturity Date therefor. The Extended
Revolving Credit Commitments shall terminate on the maturity date applicable
thereto.
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
Commitments of any Class under this Section 2.06. Upon any reduction of unused
Commitments of any Class, the Commitment of each Lender of such Class shall be
reduced by such Lender’s Applicable Percentage of the amount by which such
Commitments are reduced (other than the termination of the Commitment of any
Lender as provided in Section 3.06). All Commitment Fees accrued until the
effective date of any termination of the Revolving Credit Commitments shall be
paid on the effective date of such termination.
Section 2.07.    Repayment of Loans.
(a)    Term A Loans. The Borrowers shall repay to the Administrative Agent for
the ratable account of the Term Lenders holding each Class of Term A Loans in
Dollars on the last Business Day of each March, June, September and December,
commencing with the second such date to occur after the Closing Date, an
aggregate principal amount equal to the applicable percentage set forth below of
the aggregate principal amount of the Term A Loans funded on the Closing Date
and on the Maturity Date for the Term A Loans, the aggregate principal amount of
all Term A Loans outstanding on such date; provided that payments required by
Section 2.07(a)(i) shall be reduced as a result of the application of
prepayments in accordance with Section 2.05.
Payment Dates (commencing with the first payment date occurring at least one
full fiscal quarter after the Closing Date):
Quarterly Amortization Percentage:
First four payment dates
0%
Second four payment dates
1.25%
Third four payment dates
1.25%
Fourth four payment dates
1.875%
Fifth four payment dates
3.75%



(b)    Term B Loans. The Borrowers shall repay to the Administrative Agent for
the ratable account of the Term Lenders holding each Class of Term B Loans in
Dollars on the last Business Day of each March, June, September and December,
commencing with the second such date to occur after the Closing2017 Refinancing
Amendment Effective Date, an aggregate principal amount equal to 0.25% of the
aggregate principal amount of the Term B Loans funded on the Closing2017
Refinancing


-82-
723481589



--------------------------------------------------------------------------------





Amendment Effective Date and on the Maturity Date for the Term B Loans, the
aggregate principal amount of all Term B Loans outstanding on such date;
provided that payments required by Section 2.07(b)(i) shall be reduced as a
result of the application of prepayments in accordance with Section 2.05. In the
event any Incremental Term Loans or Extended Term Loans are made, such
Incremental Term Loans or Extended Term Loans, as applicable, shall be repaid by
the Borrowers in the amounts and on the dates set forth in the definitive
documentation with respect thereto and on the applicable Maturity Date thereof.
(c)    Revolving Credit Loans. The Borrowers shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders on the Maturity Date
for the Revolving Credit Facility the principal amount of each of its Revolving
Credit Loans outstanding on such date in the currency in which such Revolving
Credit Loan is denominated.
(d)    Swing Line Loans. The Borrowers shall repay its Swing Line Loans on the
earlier to occur of the date five (5) Business Days after such Loan is made and
the Maturity Date for the Revolving Credit Facility.
Section 2.08.    Interest.
(a)    Subject to the provisions of Section 2.08(b), each Eurocurrency Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate, each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the relevant Applicable Rate for Revolving Credit Loans that
are Base Rate Loans (or such other rate as may otherwise be agreed by the
Borrowers and the applicable Swing Line Lender).
(b)    The Borrowers shall pay interest on past due amounts under this Agreement
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws. Accrued and unpaid interest
on past due amounts (including interest on past due interest) shall be due and
payable upon demand to the fullest extent permitted by and subject to applicable
Laws, including in relation to any required additional agreements.
(c)    Interest on each Loan shall be due and payable in the currency in which
such Loan is denominated in arrears on each Interest Payment Date applicable
thereto and at such other times as may be specified herein. Interest hereunder
shall be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.
Section 2.09.    Fees. In addition to certain fees described in Sections 2.03(g)
and (h):
(a)    Commitment Fee. The Borrowers shall pay to the Administrative Agent for
the account of each Revolving Credit Lender under the Revolving Credit Facility
a commitment fee in Dollars (the “Commitment Fee”) at the applicable Commitment
Fee Rate on the actual daily amount by which the Revolving Credit Commitment of
such Revolving Credit Lender exceeds the Revolving Credit Exposure (less the
Swing Line Exposure) of such Lender. The Commitment Fee for the Revolving Credit
Facility shall accrue at all times from the Closing Date until the Maturity Date
for the Revolving Credit Facility, including at any time during which one or
more of the conditions in Article 4 is not met, and shall be
due and payable quarterly in arrears on the last Business Day of each March,
June, September and


-83-
723481589



--------------------------------------------------------------------------------






proceeds of any Borrowings or drawings under any Letter of Credit will be used
for any purpose that violates Regulation U or Regulation X of the FRB and with
respect to each of the Loan Parties, after applying the proceeds of all Credit
Extensions, not more than 25% of the value of its assets constitutes margin
stock.
(b)    None of the Companies, any Person Controlling the Companies or any
Subsidiaryother Loan Party is or is required to be registered as an “investment
company” under the Investment Company Act of 1940, as amended.
Section 5.13.    Disclosure. No report, financial statement, certificate or
other written information furnished by or on behalf of any Loan Party to any
Agent, any Lead Arranger or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or any other Loan Document (as modified or supplemented by other information so
furnished) when taken as a whole contains when furnished any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Borrowers represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time of preparation; it being understood that such projections may vary from
actual results and that such variances may be material.
Section 5.14.    Intellectual Property; Licenses, Etc. Each of the Loan Parties
and the other Restricted Subsidiaries own, license or possess the right to use,
all of the trademarks, service marks, trade names, domain names, copyrights,
patents, patent rights, technology, software, know-how database rights, design
rights and other intellectual property rights (collectively, “IP Rights”) that
are used in or reasonably necessary for the operation of their respective
businesses as currently conducted, and, to the knowledge of the Companies,
without violation of the rights of any Person, except to the extent such
failures or violations, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any such IP Rights, is pending or, to the knowledge of the Companies,
threatened against any Loan Party or Subsidiary, which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
Section 5.15.    Solvency. On the Closing Date after giving effect to the
Transaction, the Companies and the Subsidiaries, on a consolidated basis, are
Solvent.
Section 5.16.    Collateral Documents. The Collateral Documents are effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties
legal, valid and enforceable Liens on and security interests in, the Collateral
described therein and to the extent intended to be created thereby, except as
such enforceability may be limited by Debtor Relief Laws and by general
principles of equity, and when all appropriate filings or recordings are made in
the appropriate offices as may be required under applicable Laws (which filings
or recordings shall be made to the extent required by any Collateral Document)
and upon the taking of possession or control by the Collateral Agent of such
Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Collateral Agent to the extent required by any Collateral Document), the Liens
created by such Collateral Documents will constitute so far as possible under
relevant Law fully perfected first-priority Liens on, and security interests in,
all right, title and interest of the Loan Parties in such Collateral, in each
case subject to no Liens other than Permitted Liens.
Section 5.17.    Use of Proceeds. The proceeds of the Term A Loans, the Term B
Loans (other than the New Term B Loans) and the Revolving Credit Loans shall be
used in a manner consistent with the uses set forth in the Preliminary
Statements to this Agreement. The New Term B Loans shall


-111-
723481589



--------------------------------------------------------------------------------





be used on the 2017 Refinancing Amendment Effective Date to refinance in full
the Outstanding Amount of Term B Loans (as defined in the Existing Credit
Agreement) immediately prior to the effectiveness of the 2017 Refinancing
Amendment.
Section 5.18.    Anti-Terrorism Laws; OFAC and Anti-Corruption Laws. (a) Each of
the Companies and their Subsidiaries has complied and is in compliance, in all
material respects, with the Sanctions Laws and Regulations and with the United
States Foreign Corrupt Practices Act of 1977, as amended and any similar laws,
rules or regulations issued, administered or enforced by any Governmental
Authority having jurisdiction over any of the Companies and their Subsidiaries
(“Anti-Corruption Laws”). No Borrowing or Letter of Credit, or use of any part
of the proceeds of any Loan, will violate or result in the violation of any
Sanctions Laws and Regulations or any Anti-Corruption Laws applicable to any
party hereto.
(a)    None of the Companies or any other Loan Party, the Restricted
Subsidiaries that are not Loan Parties or to the knowledge of the Borrowers, any
director, manager, officer, agent or employee of the Companies or any of their
Restricted Subsidiaries, in each case, is on the list of “Specially Designated
Nationals and Blocked Persons” or other sanctions list maintained by OFAC,
located, organized or resident in a country or territory that is itself the
target of any Sanctions Laws and Regulations or 50% or more owned by one or more
Persons described in clause (A) above.
(b)    The Companies and their Restricted Subsidiaries have implemented and
maintain in effect policies and procedures reasonably designed to ensure
compliance by the Companies and the Restricted Subsidiaries, and by their
respective directors, officers, employees and agents in connection with any such
Person’s actions on behalf of the Companies or the Restricted Subsidiaries, with
Sanctions Laws and Regulations and with Anti-Corruption Laws.
Article 6

Affirmative Covenants
From and after the Closing Date and for so long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation hereunder which is accrued
and payable shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrowers shall, and shall (except in the case of the
covenants set forth in Section 6.01, Section 6.02 and Section 6.03) cause each
of the other Companies and the Restricted Subsidiaries to:
Section 6.01.    Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:
(a)    as soon as available, but in any event within ninety (90) days after the
end of each fiscal year of Parent, all financial information that would be
required to be contained in an annual report on Form 10-K for the Companies (if
the Companies as a group were required to file such reports), or any successor
or comparable form, filed with the SEC, including a “Management’s Discussion and
Analysis of Financial Condition and Results of Operations”, accompanied by a
report and opinion of an independent registered public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception (other than with
respect to, or resulting from, the regularly scheduled maturity of the Revolving
Credit Commitments) or any qualification or exception as to the scope of such
audit; and


-112-
723481589



--------------------------------------------------------------------------------






received in satisfaction or partial satisfaction thereof from financially
troubled account debtors and other credits to suppliers in the ordinary course
of business;
(f)    Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Section 7.01, Section 7.03,
Section 7.04, Section 7.05 (other than Section 7.05(e)), and Section 7.06 (other
than Section 7.06(d)), respectively;
(g)    [reserved];
(h)    Investments in Swap Contracts permitted under Section 7.03(g);
(i)    promissory notes and other noncash consideration received in connection
with Dispositions permitted by Section 7.05; provided that such Investments
shall be pledged as Collateral to the extent the assets subject to such
Disposition were Collateral;
(j)    the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a Restricted Subsidiary (including as a result of
a merger or consolidation) (each, a “Permitted Acquisition”); provided that
except in the case of a Limited Condition Acquisition (in which case, compliance
with this clause (i) shall be determined in accordance with Section 1.09(a)),
immediately before and immediately after giving Pro Forma Effect to any such
purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing, after giving effect to any such purchase or other
acquisition, the Companies shall be in compliance with the covenant in Section
6.15 and to the extent required by the Collateral and Guarantee Requirement, the
property, assets and businesses acquired in such purchase or other acquisition
shall become Collateral and any such newly created or acquired Restricted
Subsidiary (other than an Excluded Subsidiary) shall become Guarantors, in each
case in accordance with Section 6.10; provided further that (x) any Permitted
Acquisition by any Non-Loan Party of any Loan Party pursuant to this clause (j)
shall be subordinated in right of payment to the Loans and (y) the aggregate
amount of any Permitted Acquisitions by any Loan Party in any Non-Loan Party
(together with the aggregate amount of any Investments by any Loan Party in any
Non-Loan Party pursuant to Section 7.02(d)(iv)) shall not exceed the greater of
(x) $350,000,000 and (y) 20.025.0% of LTM EBITDA;
(k)    [reserved];
(l)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;
(m)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers, customers and
Franchisees or in settlement of delinquent obligations of, or other disputes
with, customers, suppliers and Franchisees arising in the ordinary course of
business or upon the foreclosure with respect to any secured Investment or other
transfer of title with respect to any secured Investment;
(n)    Investments as valued at cost at the time each such Investment is made
and including all related commitments for future Investments, in an amount not
exceeding the Available Amount, provided that at the time of any such
Investment, no Default shall have occurred and be continuing or would result
therefrom and the Fixed Charge Coverage Ratio of the Companies as of the end of
the most recently ended Test Period, on a Pro Forma Basis, would be no less than
2.00:1.00;


-124-
723481589



--------------------------------------------------------------------------------






Section 7.02 or such Disposition shall consist of the transfer of Equity
Interests in or Indebtedness of any Foreign Subsidiary to any other Foreign
Subsidiary;
(e)    Dispositions permitted by Section 7.02 (other than Section 7.02(f)),
Section 7.04 (other than Section 7.04(g)) and Section 7.06 (other than Section
7.06(d)) and Liens permitted by Section 7.01;
(f)    Dispositions in the ordinary course of business of Cash Equivalents;
(g)    leases, subleases, licenses or sublicenses, in each case in the ordinary
course of business and which do not materially interfere with the business of
the Companies and the Restricted Subsidiaries, taken as a whole;
(h)    transfers of property subject to Casualty Events;
(i)    Dispositions of Investments in JV Entities or non-Wholly-Owned Restricted
Subsidiaries; provided that no Dispositions may be made pursuant to this Section
7.05(i) to the extent such JV Entity or non-Wholly-Owned Restricted Subsidiary
was, prior to a previous Disposition of Equity Interests in such JV Entity or
non-Wholly-Owned Restricted Subsidiary made pursuant to another provision of
this Section 7.05, a Wholly-Owned Restricted Subsidiary, and such Dispositions
pursuant to such other provision of this Section 7.05 and this Section 7.05(i)
were part of a single Disposition or series of related Disposition, other than
to the extent required by, or made pursuant to, customary buy/sell arrangements
between the parties to such JV Entity or shareholders of such non-Wholly-Owned
Restricted Subsidiary set forth in the shareholders agreements, joint venture
agreements, organizational documents or similar binding agreements relating to
such JV Entity or non-Wholly-Owned Restricted Subsidiary (any such arrangement,
a “Buy/Sell Arrangement”) (provided that the Net Cash Proceeds of any
Dispositions required by, or made pursuant to, any Buy/Sell Arrangement and not
otherwise permitted by this Section 7.05(i) shall be subject to the requirements
of Section 2.05(b)(ii));
(j)    Dispositions of accounts receivable in the ordinary course of business in
connection with the collection or compromise thereof;
(k)    the unwinding of any Swap Contract pursuant to its terms;
(l)    Permitted Sale Leasebacks;
(m)    other Dispositions not otherwise permitted pursuant to this Section 7.05;
provided that (i) such Disposition shall be for fair market value as reasonably
determined by the Borrowers in good faith, the Companies or any of the
Restricted Subsidiaries shall receive not less than 75.0% of such consideration
in the form of cash or Cash Equivalents (provided, however, that for the
purposes of this clause (m)(ii), the following shall be deemed to be cash: the
assumption by the transferee of Indebtedness or other liabilities contingent or
otherwise of the Companies or any of the Restricted Subsidiaries (other than
Subordinated Debt) and the valid release of the Companies or such Restricted
Subsidiary, by all applicable creditors in writing, from all liability on such
Indebtedness or other liability in connection with such Disposition, securities,
notes or other obligations received by the Companies or any of the Restricted
Subsidiaries from the transferee that are converted by such Company or any of
the Restricted Subsidiaries into cash or Cash Equivalents within 180 days
following the closing of such Disposition, Indebtedness (other than Subordinated
Debt) of any Restricted Subsidiary that is no longer a Restricted Subsidiary as
a result of such Disposition, to the extent that the Companies and each other
Restricted Subsidiary are released from any Guarantee of payment of such
Indebtedness in connection with such Disposition and aggregate non-cash
consideration received by the Companies and their respective Restricted
Subsidiaries for all Dispositions under this clause (m) having an aggregate


-133-
723481589



--------------------------------------------------------------------------------






any legal proceeding, including any proceeding under any Debtor Relief Law, and
including all Attorney Costs of counsel to the Administrative Agent). The
foregoing costs and expenses shall include all reasonable search, filing,
recording and title insurance charges and fees related thereto, and other
reasonable and documented out-of-pocket expenses incurred by any Agent. The
agreements in this Section 10.04 shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations. All amounts due under this
Section 10.04 shall be paid within tenthirty (1030) Business Days of receipt by
the Lead Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail. If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion.
Section 10.05.    Indemnification by the Borrowers. Whether or not the
transactions contemplated hereby are consummated, the Borrowers shall indemnify
and hold harmless each Agent-Related Person, each Lender, each Lead Arranger,
each Documentation Agent and each Co-Manager and each of their respective
Affiliates, directors, officers, employees, counsel, agents, advisors, and other
representatives (collectively, the “Indemnitees”) from and against any and all
losses, liabilities, damages, claims, and reasonable and documented or invoiced
out-of-pocket fees and expenses (including reasonable Attorney Costs of one
counsel for all Indemnitees and, if necessary, one firm of local counsel in each
appropriate jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) for all Indemnitees (and, in the case of an actual or
perceived conflict of interest, where the Indemnitee affected by such conflict
informs the Lead Borrower of such conflict and thereafter retains its own
counsel, of another firm of counsel for such affected Indemnitee)) of any such
Indemnitee arising out of or relating to any claim or any litigation or other
proceeding (regardless of whether such Indemnitee is a party thereto and whether
or not such proceedings are brought by any Company, its equity holders, its
Affiliates, creditors or any other third person) that relates to the
Transaction, including the financing contemplated hereby, of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, any Commitment, Loan or Letter of Credit or
the use or proposed use of the proceeds therefrom (including any refusal by an
L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), or any actual or alleged presence or
Release or threat of Release of Hazardous Materials on, at, in, under or from
any property currently or formerly owned, leased or operated by any Loan Party
or any of its respective Subsidiaries, or any Environmental Liability related in
any way to any Loan Party or any of its respective Subsidiaries, or any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) (all the foregoing,
collectively, the “Indemnified Liabilities”), in all cases, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements resulted from (x) the gross negligence, bad faith or willful
misconduct of such Indemnitee or of any of its controlled Affiliates or
controlling Persons or any of the officers, directors, employees, agents,
advisors or members of any of the foregoing, in each case who are involved in or
aware of the Transaction (as determined by a court of competent jurisdiction in
a final and non-appealable decision), (y) a material breach of the Loan
Documents by such Indemnitee or one of its controlled Affiliates (as determined
by a court of competent jurisdiction in a final and non-appealable decision) or
(z) disputes solely between and among such Indemnitees to the extent such
disputes do not arise from any act or omission of any Company or


-159-
723481589



--------------------------------------------------------------------------------






expressly contemplated hereby, the Indemnities) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:
(A)    the Lead Borrower, provided that, no consent of the Lead Borrower shall
be required for an assignment of any Term Loan to any other Lender, any
Affiliate of a Lender or any Approved Fund, of any Revolving Credit Loan or
Revolving Credit Commitment to any other Revolving Lender, any Affiliate of a
Revolving Lender or any Approved Fund or of any Term Loan, Revolving Credit
Loans or Revolving Credit Commitment, if an Event of Default under Section
8.01(a), (f) or (g) (in the case of Section 8.01(f) or (g), limited to the
Borrowers) has occurred and is continuing, to any Assignee; provided, further,
that with respect to an assignment of Term Loans, such consent shall be deemed
to have been given if the Lead Borrower has not responded within 5 Business Days
after notice by the Administrative Agent;
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to another Lender, an Affiliate of a Lender or an Approved Fund or of any
Revolving Credit Loan or Revolving Credit Commitment to any other Revolving
Lender;
(C)    each L/C Issuer at the time of such assignment, provided that no consent
of such L/C Issuers shall be required for any assignment of a Term Loan; and
(D)    in the case of any assignment of any of the Revolving Credit Facility,
each Swing Line Lender.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of the Revolving Credit Facility) or $1,000,000250,000
(in the case of a Term Loan) unless the Lead Borrower and the Administrative
Agent otherwise consents, provided that no such consent of the Lead Borrower
shall be required if an Event of Default under Section 8.01(a), (f) or (g) has
occurred and is continuing and such amounts shall be aggregated in respect of
each Lender and its Affiliates or Approved Funds, if any;
(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption;






723481589



--------------------------------------------------------------------------------






SCHEDULE 1




Additional Term B Commitment


On file with the Administrative Agent




#89446360v10    
723425117